               Case 2:18-cr-00145-RAJ Document 97 Filed 06/25/20 Page 1 of 1




 1                                                    THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     UNITED STATES OF AMERICA,                        )   No. CR18-145-RAJ
 9                                                    )
                     Plaintiff,                       )
10                                                    )   ORDER GRANTING
                v.                                    )   UNOPPOSED MOTION TO
11                                                    )   WITHDRAW PRO SE MOTION
     BOBBY BARNARD BEASLEY,                           )   FOR COMPASSIONATE RELEASE
12                                                    )   (DKT. 94)
                     Defendant.                       )
13                                                    )
14
15          THE COURT has considered the unopposed motion filed by counsel for

16   Mr. Beasley to withdraw his pending pro se motion for compassionate release.

17          IT IS NOW ORDERED that the motion (Dkt. #96) is GRANTED. Defendant’s

18   pro se motion for compassionate release (Dkt. #94) is withdrawn.

19          DATED this 25th day of June, 2020.

20
21
                                                           A
                                                           The Honorable Richard A. Jones
22                                                         United States District Judge
23
24
25
26

                                                                   FEDERAL PUBLIC DEFENDER
       ORDER TO WITHDRAW PRO SE MOTION                                1601 Fifth Avenue, Suite 700
       FOR COMPASSIONATE RELEASE (DKT. 94)                              Seattle, Washington 98101
       (United States v. Beasley, CR18-145-RAJ) - 1                                (206) 553-1100
